Citation Nr: 0121403	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  01-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder; and, if so, whether service connection is warranted 
for this disability.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active duty training from December 1980 to 
April 1981.  The record also shows that the veteran had 
additional reserve service from March 1982 to March 1984.  
The nature of his service at the time of the injury in 
question in November 1982 is unclear from the record.  
Clarification will be requested in the Remand section below.

By rating action in September 1997, the RO denied service 
connection for a low back disorder characterized as lumbar 
spondylitis and degenerative disc disease.  The veteran and 
his representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the RO 
which, in essence, found that new and material evidence had 
not been submitted to reopen the claim of service connection 
for a low back disorder.  A personal hearing at the RO was 
held in January 2001.  

In a letter received in April 2000, the veteran raised the 
issue of secondary service connection for post-traumatic 
stress disorder (PTSD).  This issue is not inextricably 
intertwined with the issue on appeal and has not been 
developed for appellate review.  Accordingly, the matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was finally 
denied by an unappealed rating decision by the RO in 
September 1997.  

2.  The additional evidence received since the September 1997 
rating decision has not been considered previously and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The September 1997 RO decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back disorder.  38 
U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2001); C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2000).  

As noted above, service connection for a low back disorder 
was denied by the RO in September 1997.  The veteran was 
notified of this decision and did not appeal.  Because the 
present appeal does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
denied previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  However, recent legislation has eliminated the well-
grounded requirement.  

Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, and redefined and expanded the 
obligations of VA with respect to the duty-to-assist.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, as codified in 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  However, in light of the 
favorable decision to reopen the veteran's claim, the Board 
finds that any deficiency in the VA's compliance with the 
VCAA will be cured on remand of the appeal.  

The evidence of record at the time of the rating decision in 
September 1997 included the veteran's service medical records 
and several private medical reports showing treatment for low 
back problems from 1995 to 1997.  

The service medical records show the veteran was treated for 
an injury to his right heel on November 6, 1982.  The records 
indicate that the veteran's right heel landed on a rock when 
he jumped from a truck while on maneuvers.  An x-ray study at 
that time showed no significant abnormalities.  The diagnosis 
was contusion of the right heel, and the veteran was given 
heel pads for ambulation.  

The private medical records include a November 1995 MRI which 
showed mild disc degeneration at L3-4, but no herniation.  An 
MRI in April 1997 showed minimal disc degeneration at L3-4 
and L5-S1 without significant focal protrusion or central 
stenosis, and moderate left and mild right L5-S1 foraminal 
stenosis.  

Based on the above evidence, the RO denied service connection 
for a low back disorder, characterized as lumbar spondylitis 
and degenerative disc disease in September 1997.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

The evidence added to the record since the September 1997 
rating decision includes copies of numerous private medical 
records (including duplicate copies) showing treatment for 
various problems from 1987 to 2000, and letters from several 
private physicians, including Drs. D. A. Ramberg, R. Levitan, 
S. Karlic, and a transcript of a personal hearing at the RO 
in January 2001.  

The additional evidence, including letters from Drs. Ramberg, 
Levitan, Karlic are new as they were not previously 
considered by the RO.  Dr. Ramberg, in a letter dated in 
March 1999, wrote that the veteran had degenerative disc 
disease of the lumbar spine of a significant nature.  He also 
wrote that the veteran was 40 years of age, and that the 
veteran had not remarked to him regarding any other injuries 
of his back.  (The age mentioned by the physician is not in 
accordance with military records which show the veteran's 
birth to have been in 1948).  The physician opined that the 
veteran's low back condition may have as a contributing 
factor the injury that occurred in 1982 while he was in the 
military.  Dr. Levitan, in a letter dated in April 1999, 
wrote that it is as likely as not that the veteran's low back 
disability is due to an accident in the military.  Dr. 
Karlic, a chiropractor, wrote in a letter dated in June 1999 
that it was as likely as not that the veteran's low back 
disability was related to an exercise incident in service 
when the veteran jumped out of a truck with a 40 pound pack, 
landed on a rock and immediately felt a sharp pain in his low 
back and foot.   

These medical statements are also material as they provide 
additional probative information and are so significant that 
they must be considered in order to decide fairly the merits 
of the claim.  38 C.F.R. § 3.156.  Having decided that the 
letters from Drs. Ramberg, Levitan, Karlic are new and 
material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that the case must be remanded to the RO to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  Thus, due 
process considerations will be afforded the veteran in 
connection with the REMAND decision.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disorder, the appeal to reopen is granted.  



REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for a low back disorder, the RO must now 
consider the issue on a de novo basis.  

In the instant case, the veteran asserts that his current low 
back problems are related to an injury he sustained to his 
right heel when jumping from the back of a truck during 
service in 1982.  The service medical records show that the 
veteran was treated for a contusion of the right heel in 
November 1982.  The claims file as currently constituted, 
does not show treatment for any low back problems in service 
or until March 1994, when the veteran was treated for 
injuries sustained when he fell down a flight of stairs while 
moving furniture.  An x-ray at that time revealed mild lumbar 
disk disease.

Also of record are letters from three private medical 
providers who have offered opinions to the effect that there 
may be some relationship between the veteran's current low 
back problems and the injury in which he complained of right 
heel pain in service.  Additional development is needed to 
help decide the question presented in this appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  Appropriate development should be 
accomplished to determine the nature of 
the veteran's service at the time of his 
heel injury in service in November 1982.  
In particular, it should be determined if 
the service was active duty training or 
inactive duty training.

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of service connection for his 
low back disorder.  The RO should further 
inform the veteran in writing of his 
right to submit any additional argument 
and/or evidence in support of his claim.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
medical opinions and diagnoses as to the 
relationship between his low back 
disorder and military service.  

4.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his low back disorder 
since the onset of his symptoms.  The 
approximate dates of any such evaluation 
or treatment should also be furnished by 
him to the extent feasible.  
Specifically, the veteran should indicate 
the date(s) and place(s) where he was 
first treated for low back problems 
following the injury to his right heel in 
November 1982.  

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained and associated with 
the claims file regardless of whether in 
fact the veteran responds to the 
foregoing request.  

If the RO does not receive a response to 
requests for records from any of the 
private sources identified by the 
veteran, the veteran should be so 
notified and informed that he may obtain 
and submit any pertinent records.  

5.  The medical providers who supplied 
statements on the veteran's behalf should 
be contacted and asked to cite reasons 
and bases for their opinions, to include 
citation to medical literature or 
studies, etc.  If no response is received 
from these examiners, the veteran should 
be so notified and afforded the 
opportunity to obtain these statements 
directly from these individuals.

6.  The veteran should be afforded a VA 
orthopedic examination to determine, if 
feasible, the etiology and date of onset 
of his current low back problems.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and the examiner should 
indicate that he/she reviewed the file.  
All appropriate testing should be 
undertaken in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50/50), that any 
identified low back disorder had its 
onset in service or is otherwise related 
to the injury to his right heel during 
service.  In formulating a response, the 
physician should utilize the highlighted 
phrase which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons. 

The examiner should also comment on the 
opinions of Drs. Karlic, Ramberg, and 
Levitan, and indicate whether she/he 
agrees or disagrees with those opinions.  
The rationale for any agreement or 
disagreement should be specified.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has responded to all 
questions posed.  In addition, the RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, as codified at 
38 U.S.C. § 5103A have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

8.  After the requested development has 
been completed, the RO should adjudicate 
the veteran's claim based on a de novo 
basis, with application of all 
appropriate laws and regulations, 
including the Veterans Claims Assistance 
Act of 2000, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



